Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 18-cv-02756-DDD-MEH

        CAMMEO RENFRO, BARB MCGRAW, and DESIREE DEMPSTER,

             Plaintiffs,

        v.

        CHAMPION PETFOODS USA, INC., and
        CHAMPION PETFOODS LP,

             Defendants.


             ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


             This case is about dog food. Defendants manufacturer and sell dog
        food; Plaintiffs purchase it. Plaintiffs claim they were induced to do so
        by various false statements made by Defendants. Before the court is De-
        fendants’ motion to dismiss those claims. Doc. 65.

             The motion presents the question whether Plaintiffs’ second
        amended complaint alleges a false or misleading statement made by De-
        fendants Champion Petfoods USA, Inc., and Champion Petfoods LP (col-
        lectively, “Champion”) on their packaging of its premium dog food
        brands Orijen and Acana. The packaging said that Orijen and Acana are
        “Trusted Everywhere,” made from “Ingredients We Love [From] People
        We Trust,” composed of “Biologically Appropriate” ingredients, and
        sourced with “Fresh Regional Ingredients.” Plaintiffs allege each of
        these four assertions was false, and this case is one in a spate of litiga-
        tion against Champion for its packaging claims.
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 2 of 11




           Plaintiffs lack standing to challenge one of the statements—“Biolog-
        ically Appropriate”—because they weren’t harmed by it. And the other
        statements—“Trusted Everywhere,” “Ingredients We Love [From] Peo-
        ple We Trust,” and “Fresh Regional Ingredients”—are marketing puff-
        ery. The Court GRANTS Champion’s motion to dismiss.

                                    BACKGROUND

           Because this case is before the court on Champion’s motion to dismiss
        for failure to state a claim under Federal Rule of Civil Procedure
        12(b)(6), the court accepts as true the well-pleaded factual allegations in
        the second amended complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678
        (2009).

           Plaintiff Cammeo Renfro has a boxer-shepherd mix named Iha, for
        whom she purchased Champion’s Acana brand of dog food from June
        2016 to September 2017. Doc 51 (“SAC”) at ¶ 6. Plaintiff Barb McGraw
        has a German shepherd named Beau, for whom she purchased Cham-
        pion’s Orijen brand of dog food from 2014 to 2016, and Acana from mid-
        2016 to November 2018. Id. at ¶ 7. And Plaintiff Desiree Dempster pur-
        chased both Orijen and Acana for her dog from 2006 until 2016. Id. at
        ¶ 8.

           The packaging of the various Acana and Orijen products purchased
        by Plaintiffs contained numerous representations, but Plaintiffs focus
        on four that they argue are false and induced them to pay unwarranted
        premium prices. First, the packaging said that Acana and Orijen dog
        food was “Trusted Everywhere.” Id. at ¶ 10. Second, it said that it con-
        tained “Ingredients We Love [From] People We Trust.” Id. Third, that
        its ingredients were “Biologically Appropriate,” which, according to the
        packaging, means that the food would “nourish as nature intended” by
        “mirror[ing] the richness, variety, and WholePrey meats that dogs are

                                            2
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 3 of 11




        evolved to eat.” Id. at ¶ 50. And fourth, the packaging said Champion’s
        approach to sourcing ingredients for Acana and Orijen was to “focus” on
        the use of “Fresh Regional Ingredients”: “We focus on local ingredients
        that are ethically raised by people we know and trust.” Id. at ¶¶ 10, 51,
        93.

              These four assertions were false or misleading, according to Plain-
        tiffs, because Champion failed to adequately test for the presence of
        heavy metals, there was a risk that pentobarbital contaminated some of
        the red-meat versions of Acana and Orijen, at least 70% of the ingredi-
        ents in the dog foods were from non-regional sources, and “large
        amounts” of the ingredients were non-fresh ingredients like “regrinds.”
        Id. at ¶¶ 57, 74, 96. Regarding potential pentobarbital contamination
        specifically, the second amended complaint alleges that on May 7, 2018
        government agencies alerted Champion that some of the beef tallow it
        uses as an ingredient in its red-meat based dog foods might contain pen-
        tobarbital. Id. at ¶ 152. The second amended complaint says this put
        Champion on notice that its red-meat dog food was “at risk” of contain-
        ing pentobarbital. SAC at ¶¶ 11, 157.

              Based on these alleged misrepresentations, Plaintiffs filed suit. The
        court has diversity jurisdiction under 28 U.S.C. § 1332 and, as the par-
        ties recognize, Colorado law governs the substance of Plaintiffs’ claims.
        See Kokins v. Teleflex, Inc., 621 F.3d 1290, 1295 (10th Cir. 2010). The
        court initially stayed the case pending the outcome of related litigation
        in federal court in California. Doc. 32. Once that litigation resolved, the
        stay was lifted, Doc. 48, and Champion filed the motion to dismiss now
        before the court. After the passing of Judge Daniel, the case was reas-
        signed to me.




                                              3
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 4 of 11




                                        ANALYSIS

            I. False and Misleading Statements
             Champion argues that each of Plaintiffs’ claims fail for the same rea-
        son: they’ve failed to allege that any of the statements identified by the
        second amended complaint aren’t false or misleading as a matter of law.
        Doc. 65 at 2. Plaintiffs’ seven claims for relief are: (1) violation of the
        Colorado Consumer Protection Act; (2) breach of express warranty; (3)
        breach of the implied warranty of merchantability; (4) fraudulent mis-
        representation; (5) fraudulent concealment; (6) unjust enrichment; and
        (7) negligence. All of these claims rest on the allegation that Champion
        made false or misleading statements on its dog food packaging. 1 So if
        any claim fails to allege false or misleading representations, it must be
        dismissed. See Iqbal, 556 U.S. at 678 (to survive a motion to dismiss for



        1   Most of the claims asserted in the second amended complaint neces-
        sarily require proof that Champion made a false or misleading represen-
        tation of fact. See Rhino Linings USA, Inc. v. Rocky Mountain Rhino
        Lining, Inc., 62 P.3d 142, 147 (Colo. 2003) (claim for violation of the Col-
        orado Consumer Protection Act requires evidence of “a false representa-
        tion as to the characteristics, ingredients, uses, benefits, alterations, or
        quantities of goods, food, services, or property or a false representation
        as to the sponsorship, approval, status, affiliation, or connection of a
        person therewith.” (citing Colo. Rev. Stat. § 6-1-105(e)); Colo. Rev. Stat.
        § 4-2-313(1)(a) (an express warranty is created by, among other things,
        making “any affirmation of fact”); Colo. Rev. Stat. § 4-2-314(2)(f) (im-
        plied warranty of merchantability requires that goods “conform to the
        promises or affirmations of fact made on the container or label”); Bristol
        Bay Prods., LLC v. Lampack, 312 P.3d 1155, 1160 (Colo. 2013) (claim of
        fraud requires “that the defendant made a false representation of a ma-
        terial fact”); Rocky Mountain Expl., Inc. v. Davis Graham & Stubbs LLP,
        420 P.3d 223, 234 (Colo. 2018) (fraudulent concealment requires evi-
        dence that defendant concealed “material existing fact”). And while
        Plaintiffs’ other claims, unjust enrichment and negligence, don’t always
        require evidence of a false statement of fact, here those claims are based
        on the same alleged misrepresentations identified in the second
        amended complaint. Doc. 51 at ¶¶ 284, 294.

                                             4
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 5 of 11




        failure to state a claim under Federal Rule of Civil Procedure 12(b)(6),
        the second amended complaint “must contain sufficient factual matter
        . . . to ‘state a claim to relief that is plausible on its face.’” (quoting Bell
        Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

           Champion’s motion, then, requires consideration of what it means for
        a statement to be false that it might give rise to civil liability under Col-
        orado law. Colorado’s model jury instruction for claims of deceit based
        on fraud offers a general definition: “A false representation is any oral
        or written words, conduct, or combination of words and conduct that cre-
        ates an untrue or misleading impression in the mind of another.” Colo.
        Jury Instr., Civil 19:3. And the Colorado Supreme Court has said, in a
        different context, that “a statement contains false information if, consid-
        ered as a whole, the substance or gist of the statement is false. The fact
        that a statement may have contained some false information does not
        necessarily make the substance or gist of the statement false.” Denver
        Pub. Co. v. Bueno, 54 P.3d 893, 899 (Colo. 2002).

           Generally, whether a statement meets this definition is a fact ques-
        tion for the jury, not a legal question for the court to decide. See Lesser
        v. Porter, 30 P.2d 318 (Colo. 1934). But when statements are so general
        or devoid of specific factual content that they are incapable of empirical
        verification they can’t, as a matter of law, give rise to liability. Park Rise
        Homeowners Ass’n, Inc. v. Res. Const. Co., 155 P.3d 427, 436 (Colo. App.
        2006). In Park Rise, for example, the court held that a statement that a
        home as made with “quality construction” was an opinion so general as
        to not be capable of factual verification and thus couldn’t give rise to a
        claim under the Colorado Consumer Protection Act as a matter of law.
        Id. And in Shaw v. General Motors Corp., 727 P.2d 387, 391 (Colo. App.
        1986), the court held that the statement “Chevy’s business is providing


                                               5
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 6 of 11




        the right truck for your business” is “merely the sellers’ opinion or ‘com-
        mendation of the goods’” and so cannot create an express warranty of
        their quality. Park Rise relied on the Fifth Circuit’s decision Presidio
        Enterprises, Inc. v. Warner Brothers Distribution Corp., 784 F.2d 674,
        679 (5th Cir. 1986), which offered the following definition of what con-
        stitutes a statement of fact for purposes of civil liability: “A statement of
        fact is one that (1) admits of being adjudged true or false in a way that
        (2) admits of empirical verification.”

         II. “Trusted Everywhere” and “Ingredients We Love [From]
              People We Trust”

             Perhaps surprisingly, “puffery” is an important legal concept. “The
        term puffery is used to characterize those vague generalities that no rea-
        sonable person would rely on as assertions of particular facts.” Alpine
        Bank v. Hubbell, 555 F.3d 1097, 1106–07 (10th Cir. 2009). Such state-
        ments can’t be the basis for any claim that takes as one of its elements
        a misrepresentation of fact like the claims in the second amended com-
        plaint. See id. (claim of negligent misrepresentation under Colorado
        law); see also, e.g., Park Rise, 155 P.3d at 435 (“We conclude that the
        [Colorado Consumer Protection Act] does not, as a matter of law, make
        actionable a statement which would otherwise be mere puffery.”); Shaw,
        727 P.2d at 391 (an expression of a sellers’ “commendation of … goods”
        and cannot create an express warranty). This is because statements con-
        stituting puffery fall into the category of “kinds of talk which no sensible
        man takes seriously, and if he does he suffers from his credulity. If we
        were all scrupulously honest, it would not be so; but, as it is, neither
        party usually believes what the seller says about his own opinions, and
        each knows it.” Alpine Bank, 555 F.3d at 1107 (quoting Vulcan Metals
        Co., Inc. v. Simmons Mfg. Co., 248 F. 853, 856 (2d Cir. 1918) (Hand, J.)).
        For example, “mass advertising expressed in vague terms” like “You’re


                                             6
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 7 of 11




        in good hands with Allstate” is non-actionable puffery because no ra-
        tional adult would rely on it as a statement of fact. Id.

             At least two of the statements relied on by Plaintiffs—“Trusted
        Everywhere” and “Ingredients We Love [From] People We Trust”—are
        puffery and thus not actionable misrepresentations. These are the same
        sort of vague generalities like “You’re in good hands with Allstate,”
        which pervade corporate (and political) marketing campaigns. See Vul-
        can Metals, 248 F. at 856 (“Such statements, like the claims of campaign
        managers before election, are rather designed to allay the suspicion
        which would attend their absence than to be understood as having any
        relation to objective truth.”); cf. George Orwell, Politics and the English
        Language (1946) (“Thus political language has to consist largely of eu-
        phemism, question-begging and sheer cloudy vagueness.”)

             The court admits that the temptation to punish, or at least not let
        off the hook, such language is strong. See Orwell, Politics and the Eng-
        lish Language (“But if thought corrupts language, language can also cor-
        rupt thought.”). But while puffery itself is nothing to encourage, the
        puffery rule may have salutary effects. By denying liability based on
        puffery, the rule encourages consumers to beware of such language, not
        to allow themselves to be corrupted by it, and to base their buying deci-
        sions on verifiable information, not slogans. So perhaps it is by denying
        liability for mere puffery that the legal system encourages careful con-
        sumption and healthy skepticism of sloganeering or other forms of eu-
        phemism and “cloudy vagueness.”

             Such is the case here. What facts, after all, would render the chal-
        lenged phrases false? Notably, Plaintiffs do not argue that they will dis-
        prove that people “everywhere” trust these products, or that some people
        don’t actually love the ingredients used. Plaintiffs say instead that

                                             7
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 8 of 11




        “Trusted Everywhere … implies vigilance on the part of [Champion] to
        monitor, test, and screen for non-nutritious contaminants, such as
        heavy metals [and] pentobarbital.” Doc. 78 at 16. But that’s not what it
        says. “Trusted Everywhere,” is a generic phrase about the product, and
        no reasonable person could read into such a statement that Champion
        was talking about a specific monitoring program for heavy metals in dog
        food.

                Plaintiffs are right that “Trusted Everywhere” and “Ingredients We
        Love [From] People We Trust” are part of an effort to induce a consumer
        into paying more for dog food. Id. (“[Champion]’s ‘trust’ claims are spe-
        cifically designed to induce consumers to pay a premium price for
        [Champion]’s products.”). But this is the essence of puffery: “It is quite
        true,” as Learned Hand put it, “that they [puffery] induce a compliant
        temper in the buyer, but it is by a much more subtle process than
        through the acceptance of his claims for his wares.” Vulcan Metals, 248
        F.3d at 856.

                Plaintiffs have failed to explain how “Trusted Everywhere” and “In-
        gredients We Love [From] People We Trust” are affirmations of verifia-
        ble fact that a reasonable person could rely on in their purchasing deci-
        sions. They are, instead, examples of marketing puffery, and can’t serve
        as the basis for any of the claims in the second amended complaint.

        III. “Biologically Appropriate”
                The same may well be true of Champion’s statement that the food
        was “Biologically Appropriate.” But the claim based on this statement
        fails for another reason as well—Plaintiffs do not have standing to bring
        it. Plaintiffs point to allegations in the second amended complaint that
        Champion was notified a shipment of beef tallow (an ingredient in dog
        food) it received in 2018 was contaminated with pentobarbital. Doc. 51


                                              8
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 9 of 11




        at ¶ 152. The receipt of this shipment created “a risk” that the Plaintiffs’
        dog food was contaminated by pentobarbital. Id. at ¶ 11.

             To have standing to bring a claim, a plaintiff must have suffered
        actual harm that a ruling in their favor would remedy. Lujan v. Defs. of
        Wildlife, 504 U.S. 555, 5601 (1992). Plaintiffs Renfro and Dempster pur-
        chased the dog food at issue before the 2018 shipment of beef tallow al-
        legedly contaminated with pentobarbital. Doc. 51 at ¶¶ 6, 8. And Plain-
        tiff McGraw did not purchase any food that used red meat and beef tal-
        low. Id. at ¶¶ 7, 157. So Plaintiffs suffered no harm as a result of the
        alleged misstatement.2 See DaimlerChrysler Corp. v. Cuno, 547 U.S.
        332, 333 (2006) (“A plaintiff must allege personal injury” to have stand-
        ing to bring a claim). Whatever else it may have done, the 2018 shipment
        could not have diminished the biological appropriateness of the food ac-
        tually purchased by the Plaintiffs before then.

        IV. “Fresh Regional Ingredients”

             This leaves only the claims surrounding Champion’s assertions
        that its dog food “is the fullest expression of our … fresh regional ingre-
        dients commitment” and that Champion “focus[es] on local ingredients
        that are ethically raised by people we know and trust.” Doc. 51 at ¶¶ 48,
        51. These statements aren’t empirically verifiable and thus cannot serve
        as the basis for a claim of fraud. Both turn on Champion’s characteriza-
        tion of its own desires and goals: these depend on its own “focus”, its


        2  Plaintiffs likewise assert that this phrase is false because the dog
        food purchased by them “contained more heavy metals than fresh, Bio-
        logically Appropriate ingredients.” Doc. 78 at 13. But Plaintiffs cite no
        facts in the second amended complaint to support this assertion, so it
        cannot serve as a basis to state a claim for relief. See Twombly, 550 U.S.
        at 555–56 (to survive a 12(b)(6) motion to dismiss, complaint plaintiff
        must point to well-pleaded facts in complaint supporting right to relief).


                                             9
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 10 of 11




         “commitment” and “fullest expression.” These are inherently subjective
         ideals, and what one person (or company) might think is enough to make
         something a focus or commitment may be very different from what an-
         other company, let alone various consumers, might read into such
         claims. How would a court or jury decide what percentage of fresh and
         regional ingredients would be enough to be a “focus” or a “commitment”
         or a “full expression”? 90%? 40%? 10%? What constitutes “fresh” in the
         dog food context? What is regional? Perhaps these statements could be
         proven false if, say, Plaintiffs alleged that Champion simply took generic
         dog food and rebranded and repriced it. But that’s not their claim. In-
         deed, multiple other statements on the packaging, including the ingre-
         dient list, make clear that not all the ingredients were fresh or regional.
         For example, the package for Orijen’s Six Fish dog food states clearly
         that only eleven of the thirteen pounds of food are from “fresh, raw or
         dried ingredients” and that, of those eleven pounds, two-thirds of the
         ingredients are “fresh or raw” and one-third is “dried.” Doc. 51 at Ex. 1.
         ¶ 1(h). No reasonable consumer would read these statements as convey-
         ing empirically verifiable factual content.
              Plaintiffs respond by isolating the words “fresh” and “regional” to
         argue that the inclusion of any non-fresh and non-regional ingredients
         render these words literally false. Doc. 78 at 10–14. But even if those
         two terms are somehow each settled and verifiable in the dog-food con-
         text, the entire statement must be read in context to determine if it is
         misleading. See Grossman v. Novell, Inc., 120 F.3d 1112, 1120 (10th Cir.
         1997). And read that way, as a reasonable consumer must, Champion
         included important qualifications that rendered its statement incapable
         of verification.
          V. Misrepresentation by Omission
              Champion also moves to dismiss the second amended complaint to
         the extent it is premised on a theory of misrepresentation by omission

                                             10
Case 1:18-cv-02756-DDD-MEH Document 89 Filed 07/31/20 USDC Colorado Page 11 of 11




         because it was under no duty to disclose the allegedly omitted facts. The
         parties agree that, under Colorado law, whether a duty to disclose exists
         is governed by Section 551(2) of the Restatement (Second) of Torts.
         Plaintiffs say Champion owed it a duty to disclose “the risk of pentobar-
         bital, heavy metals, the inclusion of nondisclosed non-regional ingredi-
         ents, and the inclusion of other non-fresh ingredients” that didn’t “con-
         form” to the representations on the food packaging. Doc. 78 at 17. They
         invoke Section 551(2)(c) of the Restatement (Second), which says that
         “one party to a business transaction is under a duty to exercise reason-
         able care to disclose to the other before the transaction is consummated
         subsequently acquired information that he knows will make untrue or
         misleading a previous representation that when made was true or be-
         lieved to be so.” Restatement (Second) of Torts § 551(c)(2) (1977); see also
         Poly Trucking, Inc. v. Concentra Health Servs., Inc., 93 P.3d 561, 564
         (Colo. App. 2004) (same). But for the reasons stated above, the second
         amended complaint contains no representations that are actionable—
         regardless of the facts existing or later discovered by Champion. So the
         second amended complaint cannot survive on a fraud-by-omission the-
         ory.
                                      CONCLUSION
            For the foregoing reasons going reasons, the court GRANTS Cham-
         pion’s motion to dismiss. Doc. 65. The clerk is directed to enter judgment
         in favor of Champion and to terminate the case.

            Dated: July 31, 2020.

                                 BY THE COURT:



                                                  _____________________________
                                                  Daniel D. Domenico
                                                  United States District Judge

                                             11
